454 F.2d 287
Dennis A. GAGNON, Appellant,v.Hoyt C. CUPP, Superintendent, Oregon State Penitentiary, Appellee.
No. 71-1269.
United States Court of Appeals,Ninth Circuit.
Jan. 6, 1972.

Ross R. Runkel (argued), Salem, Or., for appellant.
Jim G. Russell, Asst. Atty. Gen.  (argued), Lee Johnson, Atty. Gen. of Oregon, Salem, Or., for appellee.
Before CHAMBERS, HAMLEY and MERRILL, Crcuit Judges.
PER CURIAM:


1
The order denying habeas corpus relief is affirmed.


2
Gagnon arranged for an agreed price to obtain through a male friend a girl for intercourse.  Unfortunately (for him), Gagnon submitted the proposition to an undercover police officer.  For this, he was charged with a violation of O.R.S. Sec. 167.120, and convicted, the girl having been obtained.


3
The most important contention is that the statute is overbroad and vague and, therefore, unconstitutional.  But there is no showing that the overbreadth or vagueness, if any, was applied to Gagnon.  Camacho v. United States, 9th Cir., 407 F.2d 39, is apposite.


4
Other points are without merit.